14-4055
Halo v. Yale Health Plan


                           UNITED STATES COURT OF APPEALS 

                                  FOR THE SECOND CIRCUIT                       

                                      _______________                   

                                     August Term, 2015 

               (Argued: September 11, 2015               Decided: April 12, 2016) 

                                     Docket No. 14‐4055 
                                     _______________                           
 
                                TIFFANY L. HALO, 
                                         
                                           Plaintiff‐Appellant, 
                                         
                                      —v.— 
                                         
       YALE HEALTH PLAN, DIRECTOR OF BENEFITS & RECORDS YALE UNIVERSITY, 
                                         
                                           Defendant‐Appellee. 
                                _______________                     

B e f o r e:  

     KATZMANN, Chief Judge, LYNCH, Circuit Judge, and ARTERTON, District Judge.*  
                                _______________  

       Sections 503 and 505 of the Employee Retirement Income Security Act of 
1974, 29 U.S.C. §§ 1133, 1135, authorize the Department of Labor to issue 


 The Honorable Janet Bond Arterton, of the United States District Court for the District 
*

of Connecticut, sitting by designation. 
regulations governing claims procedures for employee benefit plans. The United 
States District Court for the District of Connecticut (Bryant, J.) held that, when 
exercising discretionary authority to deny a claim for benefits, a plan’s failure to 
comply with the Department’s claims‐procedure regulation entitles a participant 
or beneficiary to de novo review of her claim for benefits in federal court, unless 
the plan substantially complied with the regulation, in which case an arbitrary 
and capricious standard of review applies. The district court also held that 
claimants are entitled to unspecified civil penalties if the plan fails to comply with 
the regulation. Because we conclude that these two holdings upset the 
Department of Labor’s regulatory framework, we VACATE and REMAND. 
                                   _______________                          

             TIFFANY L. HALO, pro se, Denville, New Jersey. 
 
             PATRICK MATTHEW NOONAN (Anthony Dexter Sutton, on the brief), 
                  Donahue, Durham & Noonan, P.C., Guilford, Connecticut, for 
                  Defendant‐Appellee. 
                               _______________                  

KATZMANN, Chief Judge:

      Under Sections 503 and 505 of the Employee Retirement Income Security 

Act of 1974 (“ERISA”), 29 U.S.C. §§ 1133, 1135, Congress empowered the 

Department of Labor to issue rules and regulations governing claims procedures 

for employee benefit plans. This case calls upon us to interpret an agency 

regulation in the context of the regulation’s purpose, as well as the purpose of the 

regulation’s authorizing statute, as we address some of the consequences that 




                                          2
follow from a plan’s failure to comply with the Department’s claims‐procedure 

regulation, 29 C.F.R. § 2560.503‐1. 

      The United States District Court for the District of Connecticut (Bryant, J.) 

held that, when exercising discretionary authority to deny a claim for benefits, a 

plan’s failure to establish or follow reasonable claims procedures in accordance 

with the regulation entitles the claimant to de novo review of the claim in federal 

court, unless the plan “substantially complied” with the regulation, in which case 

an arbitrary and capricious standard applies to the federal court’s review of the 

claim. The district court further held that a plan’s failure to follow the 

Department’s regulation results in unspecified civil penalties.  

      We respectfully disagree with the district court’s holdings in light of the 

careful balance struck by the Department’s regulation. Specifically, we hold that, 

when denying a claim for benefits, a plan’s failure to comply with the Department 

of Labor’s claims‐procedure regulation, 29 C.F.R. § 2560.503‐1, will result in that 

claim being reviewed de novo in federal court, unless the plan has otherwise 

established procedures in full conformity with the regulation and can show that 

its failure to comply with the regulation in the processing of a particular claim 



                                           3
was inadvertent and harmless. We further hold that civil penalties are not 

available to a participant or beneficiary for a plan’s failure to comply with the 

claims‐procedure regulation. Finally, we hold that a plan’s failure to comply with 

the claims‐procedure regulation may, in the district court’s discretion, constitute 

good cause warranting the introduction of additional evidence outside the 

administrative record. Accordingly, we VACATE and REMAND for further 

proceedings consistent with this opinion.  

                   Factual Background and Procedural History 

      A full discussion of the factual background of this case is set forth in the 

district court’s memorandum of decision. See Halo v. Yale Health Plan (Halo II), 49 

F. Supp. 3d 240, 244–53 (D. Conn. 2014). Because the district court’s conclusions 

were premised on the incorrect standard (“substantial compliance”), the district 

court did not make factual findings that would permit us to assess whether 

Defendant‐Appellee Yale Health Plan, Director of Benefits & Records Yale 

University (“Yale Health Plan”) established procedures in full conformity with 

the regulation but inadvertently and harmlessly failed to comply with it in the 

processing of a particular claim. We therefore do not delve deeply into the 



                                          4
specific facts of this case, because we leave it to the district court to apply the 

correct standard in the first instance on remand. We summarize the factual 

background and procedural history merely to provide context for the legal 

discussion to follow. 

      Plaintiff‐Appellant Tiffany L. Halo was a student at Yale University and an 

insured under the Yale Health Plan. When Halo began experiencing serious 

problems with her left eye in 2008, she visited and underwent surgery with 

doctors within the Yale Health Plan network. Dissatisfied with the results of her 

treatment, she returned to her parents’ home, where she eventually underwent 

further surgery with doctors who were not in the Plan’s network and whose 

treatment therefore was covered only if the condition treated constituted an 

emergency or urgent condition or if the treatment was approved in advance by 

the Plan’s Care Coordination Department.  

      Yale Health Plan rejected Halo’s claims for coverage. Appearing pro se, 

Halo filed a civil action against Yale Health Plan alleging, among other things, 

that it violated the Department of Labor’s claims‐procedure regulation when it 

denied a number of her claims for benefits. Halo contests both the timing and 



                                            5
content of the explanations concerning Yale Health Plan’s denials. For example, 

the Department of Labor’s regulations require that notification of an adverse 

benefit determination “shall set forth, in a manner calculated to be understood by 

the claimant” a number of specific pieces of information, including: (1) “The 

specific reason or reasons for the adverse determination;” (2) “[r]eference to the 

specific plan provisions on which the determination is based;” (3) “[a] description 

of any additional material or information necessary for the claimant to perfect the 

claim and an explanation of why such material or information is necessary;” and 

(4) “[a] description of the plan’s review procedures and the time limits applicable 

to such procedures, including a statement of the claimant’s right to bring a civil 

action under section 502(a) of the Act following an adverse benefit determination 

on review.” 29 C.F.R. §§ 2560.503‐1(g)(i)–(iv). Yet, in at least one notification, the 

only explanation Yale Health Plan provided to Halo was “SERVICE NOT 

AUTHORIZED.” App. 160.   

      On August 19, 2011, Yale Health Plan filed a “motion for judgment on the 

administrative record.” The district court granted the motion and Halo appealed. 

On Halo’s first appeal, we held that the motion should have been treated as a 



                                           6
motion for summary judgment under Rule 56 of the Federal Rules of Civil 

Procedure, which required that Halo should have received “notice ‘of the 

consequences of failing to respond to [the] motion for summary judgment.’” Halo 

v. Yale Health Plan (Halo I), 546 F. App’x 2, 3 (2d Cir. 2013) (quoting Vital v. 

Interfaith Med. Ctr., 168 F.3d 615, 620 (2d Cir. 1999)). Because we concluded that 

“Halo’s apparent ignorance of her Rule 56 burden may have hampered her ability 

to oppose Yale[ Health Plan’s] summary judgment motion,” we vacated the 

judgment. Id. at 4.  

      In vacating the judgment, we expressly declined to reach Halo’s argument 

that “civil penalties are available for violations of 29 C.F.R. § 2560.503‐1” or “that, 

in light of Yale[ Health Plan’s] alleged violations of ERISA regulations, the court 

should review Halo’s ERISA claims de novo.” Id. at 4–5. We instead left it to the 

district court to address these issues in the first instance. Id. at 5. 

      On remand, and after Yale Health Plan again moved for summary 

judgment, the district court concluded that “the plan clearly reserves discretion 

for the plan administrator” and that, “[o]nce it is clear that the administrator has 

discretionary authority, the standard of review ordinarily shifts from de novo to an 



                                             7
arbitrary and capricious standard of review.” Halo II, 49 F. Supp. 3d at 255–56. 

The district court correctly recognized, however, that, “under certain 

circumstances, a plan administrator’s failure to comply with the letter of the 

claims procedures outlined in ERISA requires courts to eschew the more 

deferential arbitrary and capricious review normally applied to an administrator’s 

discretionary decisions in favor of a more searching de novo review.” Id. at 256.  

      The district court nonetheless applied the so‐called “substantial compliance 

doctrine,” which excuses failures to comply with the Department’s claims‐

procedure regulation if the record otherwise shows that the plan “substantially 

complied” with the regulation’s requirements. As the district court explained, a 

plan substantially complies with the regulation “if the administrator made efforts 

to keep the beneficiary apprised of the claim assessment process and delivered 

reasonably timely and detailed decisions, which indicate that the administrator 

validly exercised its discretion.” Id. at 256–57. Applying the substantial‐

compliance doctrine, the district court concluded that, “while YHP’s 

communications of its claim denials were not ideal (and in some instances failed 

to comply with ERISA regulations), the substance and timing of its denials of 



                                          8
Halo’s claims were sufficient to indicate that YHP had exercised its discretion, 

such that [the district court] review[ed] its denials of Halo’s claims under an 

arbitrary and capricious standard.” Id. at 257. 

      Despite the district court’s conclusion that Yale Health Plan substantially 

complied with the Department of Labor’s claims‐procedure regulation and that it 

was therefore entitled to have Halo’s claims reviewed under the more deferential 

arbitrary and capricious standard of review, the district court went on to hold that 

civil penalties are available to a claimant if a plan fails to (substantially) comply 

with the regulation. Id. at 268–76.  

                                  Standard of Review 

      “We review a district court’s decision to grant summary judgment de novo, 

construing the evidence in the light most favorable to the party against which 

summary judgment was granted and drawing all reasonable inferences in its 

favor.” Sec. Plans, Inc. v. CUNA Mut. Ins. Soc’y, 769 F.3d 807, 815 (2d Cir. 2014) 

(quoting Wachovia Bank, N.A. v. VCG Special Opportunities Master Fund, Ltd., 661 

F.3d 164, 171 (2d Cir. 2011)). 




                                           9
                                     Background 

      Congress enacted ERISA “to promote the interests of employees and their 

beneficiaries in employee benefit plans, and to protect contractually defined 

benefits.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989) (citations 

and quotation marks omitted). A key component of ERISA’s statutory plan is 

Section 503, which requires that, “[i]n accordance with regulations of the 

[Department of Labor], every employee benefit plan shall” do two things: First, 

“provide adequate notice in writing to any participant or beneficiary whose claim 

for benefits under the plan has been denied, setting forth the specific reasons for 

such denial, written in a manner calculated to be understood by the participant”; 

and second, “afford a reasonable opportunity to any participant whose claim for 

benefits has been denied for a full and fair review by the appropriate named 

fiduciary of the decision denying the claim.” 29 U.S.C. § 1133.1 

      The Department of Labor first issued a regulation governing claims 

procedures for employee benefit plans under its ERISA Section 503 authority in 

May 1977. See Claims Procedures for Employee Benefit Plans, 42 Fed. Reg. 27,426 


1 “The Secretary of Labor’s rulemaking power is contained in [ERISA] § 505.” Mass. Mut. 
Life Ins. Co. v. Russell, 473 U.S. 134, 143 n.11 (1985) (citing 29 U.S.C. § 1135).

                                           10
(May 27, 1977) (codified at 29 C.F.R. § 2560.503‐1). Two decades later, the 

Department issued a request for information from the public concerning the 

advisability of amending the regulation, noting that, in the years since the 

Department had issued the regulation, “dramatic changes in health care delivery 

[had] raised many issues concerning access, coverage, and quality of care.” 

Claims Procedures for Employee Benefit Plans, 62 Fed. Reg. 47,262, 47,262 (Sept. 

8, 1997).  

       As the Department explained in its request for information, “[o]ne of the 

most important changes [since 1977 was] the growth of managed health care 

delivery systems,” which “adopt various measures to control costs and increase 

efficiency,” including “impos[ing] limits or conditions on an individual’s choice 

of physicians and often requir[ing] prior approval before an individual can 

obtain, or obtain reimbursement for, hospital care or medical services provided 

by a specialist.” Id. at 47,262. In light of these changes, “[t]he Department [sought] 

comments concerning the nature of existing benefit determination and review 

practices of plans and whether the Department’s [then existing] regulation [was] 

adequate to protect the interests of both pension and welfare benefit plan 



                                          11
participants and beneficiaries.” Id. at 47,264. Among other things, the Department 

asked whether it should “adopt minimum standards for filing claims and new 

minimum standards for requesting review.” Id. 

      In September 1998, and in response to the comments it received, the 

Department issued for public comment a “proposed regulation revising the 

minimum requirements for benefit claims procedures of employee benefit plans 

covered by Title I of [ERISA].” ERISA Rules and Regulations for Administration 

and Enforcement; Claims Procedures, 63 Fed. Reg. 48,390, 48,390 (Sept. 9, 1998). 

The Department explained that its “review of the comments received in response 

to the [request for information had] led [it] to conclude that the procedural 

standards set in the current regulation [were] no longer adequate to protect 

participants and beneficiaries of employee benefit plans.” Id. at 48,390–91. This 

inadequacy stemmed partly from the fact that the 1977 “regulation [had been] 

adopted at a time when access to health services was controlled principally by the 

independent judgments of physicians and other healthcare professionals,” but, 

“[s]ince that time, the growth of managed care delivery systems ha[d] largely 

transformed the relationship between patient and health care provider.” Id. at 



                                         12
48,391 (footnote omitted). Among other things, the growth of “managed care 

delivery system[s] . . . heighten[ed] concern about the fair and expeditious 

resolution of benefit disputes.” Id. Accordingly, the Department decided to 

replace the 1977 regulation in its entirety. Id. at 48,392.  

      In a section of the proposed regulation’s supplementary information 

entitled “Consequences of Failure to Establish and Follow Reasonable Claims 

Procedures,” the Department noted that “[m]any of the comments that the 

Department [had] received in response to the [request for information] asserted 

that plans often fail to follow the minimum standards for procedural fairness set 

by the [1977] regulation,” and that “[t]he Department believe[d] it [was] 

important to make clear that the claims procedure regulation prescribes the 

minimum standards for an administrative claims review process consistent with 

ERISA.” Id. at 48,397. The Department further explained that “claimants should 

not be required to continue to pursue claims through an administrative process 

that fails to meet the minimum standards of the regulation.” Id.  

      The Department therefore proposed adding a new subsection providing 

that “a claimant who attempts to pursue a claim is deemed to have exhausted the 



                                            13
administrative remedies available to him or her if the plan fails to provide or to 

abide by procedures that meet the regulatory minimum standards required under 

the proposal.” Id. Furthermore, the Department was of the “view that, in such a 

case, any decision that may have been made by the plan with respect to the claim 

is not entitled to the deference that would be accorded to a decision based upon a 

full and fair review that comports with the requirements of section 503 of the 

Act.” Id. 

       Following a notice‐and‐comment period, the Department issued its revised 

claims‐procedure regulation in November 2000. See ERISA Rules and Regulations 

for Administration and Enforcement; Claims Procedures, 65 Fed. Reg. 70,246 

(Nov. 21, 2000). The regulation’s preamble, or statement of basis and purpose, 

explains that “[t]he new standards are intended to ensure more timely benefit 

determinations, to improve access to information on which a benefit 

determination is made, and to assure that participants and beneficiaries will be 

afforded a full and fair review of denied claims.” Id. at 70,246. Taking into 

consideration “the purely voluntary nature of the system through which these 

vital benefits are delivered,” the Department concluded “that the procedural 



                                         14
reforms contained in [the] regulation [were] necessary to guarantee procedural 

rights to benefit claimants.” Id.  

       Among the many changes to the regulation, the most relevant for our 

purposes was the addition of subsection (l), addressing the consequences for the 

“[f]ailure to establish and follow reasonable claims procedures.” 29 C.F.R. 

§ 2560.503‐1(l). That subsection provides:  

       In  the  case  of  the  failure  of  a  plan  to  establish  or  follow  claims 
       procedures  consistent  with  the  requirements  of  this  section,  a 
       claimant  shall  be  deemed  to  have  exhausted  the  administrative 
       remedies  available  under  the  plan  and  shall  be  entitled  to  pursue 
       any  available  remedies  under section  502(a)  of  the  Act  on  the  basis 
       that  the  plan  has  failed  to  provide  a  reasonable  claims  procedure 
       that would yield a decision on the merits of the claim. 

Id.2 The Department explained in the regulation’s preamble that its “intentions in 

including this provision in the proposal were to clarify that the procedural 



2 Although there is a distinction to be drawn between the plan and its administrator for 
some purposes, see, e.g., Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 631 (2d Cir. 
2008), we use the terms interchangeably in this discussion. The quoted language here 
suggests that subsection (l) applies to both the plan and its administrator, if a separate 
entity, as it requires the plan to establish and follow reasonable claims procedures. 
Indeed, it is unclear how it could be otherwise as subsection (l) would be a dead letter if 
it did not apply to both the plan and the entity implementing it. Notably, Yale Health 
Plan itself draws no distinction between the plan and its administrator for purposes of 
applying subsection (l). See Appellee’s Br. at 18, 30–32.  


                                             15
minimums of the regulation are essential to procedural fairness and that a 

decision made in the absence of the mandated procedural protections should not 

be entitled to any judicial deference.” 65 Fed. Reg. at 70,255. The Department 

further noted in the preamble that  

      [m]any  commenters  representing  employers  and  plans  argued  that 
      this  provision  would  impose  unnecessarily  harsh  consequences  on 
      plans that substantially fulfill the requirements of the regulation, but 
      fall  short  in  minor  respects.  These  commenters  suggested  that  the 
      Department  adopt  instead  a  standard  of  good  faith  compliance  as 
      the  measure  for  requiring  administrative  exhaustion.  Alternatively, 
      they  suggested  that  the  Department  recognize  the  judicial  doctrine 
      under  which  exhaustion  is  required  unless  the  administrative 
      processes impose actual harm on the claimant. 

Id. at 70,255–56. Rejecting these criticisms and suggestions, the Department 

decided to retain the proposed provision in its entirety, noting: “Inasmuch as the 

regulation makes substantial revisions in the severity of the standards imposed 

on plans, we believe that plans should be held to the articulated standards as 




                                          16
representing the minimum procedural regularity that warrants imposing an 

exhaustion requirement on claimants.” Id. at 70,256.3   

                                       Discussion 

       Under ERISA Section 502(a)(1)(B), “[a] civil action may be brought . . . by a 

participant or beneficiary . . . to recover benefits due to him under the terms of his 

plan, to enforce his rights under the terms of the plan, or to clarify his rights to 

future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The issues 

we address today concern some of the consequences that follow from a plan’s 

failure to comply with the Department’s claims‐procedure regulation when a 

participant or beneficiary brings a civil action under ERISA Section 502(a)(1)(B).  



3 The regulation issued in 2000 governs this appeal, but it is worth noting that some or all 
of our analysis may be affected by changes to claims procedures resulting from the 
Patient Protection and Affordable Care Act, Pub. L. No. 111‐148, 124 Stat. 119 (2010), as 
amended by the Health Care and Education Reconciliation Act, Pub. L. No. 111‐152, 124 
Stat. 1029 (2010) (collectively, the “ACA”). In November 2015, the Departments of Labor, 
Treasury, and Health and Human Services, acting under authority granted by the ACA, 
issued a new regulation governing internal claims, appeals, and external review 
processes for certain employee benefit plans. See 29 C.F.R. § 2590.715‐2719; see generally 
Final Rules for Grandfathered Plans, Preexisting Condition Exclusions, Lifetime and 
Annual Limits, Rescissions, Dependent Coverage, Appeals, and Patient Protections 
Under the Affordable Care Act, 80 Fed. Reg. 72,192 (Nov. 18, 2015). The new regulation 
does not apply to “grandfathered” health plans that were in effect before the ACA’s 
enactment and that have not significantly altered their terms of coverage or benefits 
since then. See 80 Fed. Reg. at 72,192–94; see also 29 C.F.R. § 2590.715‐1251.

                                            17
   I. The Standard of Review Applied to Claims under ERISA Section 
      502(a)(1)(B) 

      We begin with the standard of review that courts should apply to a claim 

under ERISA Section 502(a)(1)(B) when a plan fails to comply with the 

Department of Labor’s claims‐procedure regulation. As discussed above, the 

Department’s regulation imposes minimum requirements for benefit claims 

procedures, and the Department’s preamble clarifies that, when a plan fails to 

comply with those minimum requirements, the plan’s decision denying a claim 

should not be entitled to deference in court. See 65 Fed. Reg. at 70,255. For the 

reasons that follow, we agree. 

      “Although it is a comprehensive and reticulated statute, ERISA does not set 

out the appropriate standard of review for actions under § 1132(a)(1)(B) 

challenging benefit eligibility determinations.” Firestone Tire & Rubber Co. v. Bruch, 

489 U.S. 101, 108–09 (1989) (citation and quotation marks omitted). Nonetheless, 

the Supreme Court has observed that “ERISA abounds with the language and 

terminology of trust law,” and, therefore, “[i]n determining the appropriate 

standard of review for actions under § 1132(a)(1)(B), [courts] are guided by 

principles of trust law.” Id. at 110–11; see also Metro. Life Ins. Co. v. Glenn, 554 U.S. 


                                            18
105, 110–11 (2008). Applying such trust law principles, the Firestone Court held 

that “a denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under 

a de novo standard unless the benefit plan gives the administrator or fiduciary 

discretionary authority to determine eligibility for benefits or to construe the 

terms of the plan,” in which case an arbitrary and capricious standard applies. 

Firestone, 489 U.S. at 115. The district court concluded that Yale Health Plan gives 

its claims administrator discretionary authority to determine eligibility for 

benefits. Halo v. Yale Health Plan (Halo II), 49 F. Supp. 3d 240, 256 (D. Conn. 2014). 

Trust law principles would therefore normally dictate that a federal court review 

such eligibility determinations under the highly deferential arbitrary and 

capricious standard.  

      But the Supreme Court has also recognized that “trust law does not tell the 

entire story. After all, ERISA’s standards and procedural protections partly reflect 

a congressional determination that the common law of trusts did not offer 

completely satisfactory protection.” Varity Corp. v. Howe, 516 U.S. 489, 497 (1996).  

Accordingly, “[a]lthough trust law may offer a ‘starting point’ for analysis in 

some situations, it must give way if it is inconsistent with the ‘language of the 



                                          19
statute, its structure, or its purposes.’” Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 

447 (1999) (quoting Varity, 516 U.S. at 497). In approaching this question,  

       courts  may  have  to  take  account  of  competing  congressional 
       purposes,  such  as  Congress’  desire  to  offer  employees  enhanced 
       protection for their benefits, on the one hand, and, on the other, its 
       desire  not  to  create  a  system  that  is  so  complex  that  administrative 
       costs,  or  litigation  expenses,  unduly  discourage  employers  from 
       offering welfare benefit plans in the first place. 

Varity, 516 U.S. at 497.  

       Moreover, “[n]ot only is there no ERISA provision directly providing a 

lenient standard for judicial review of benefit denials, but there is no requirement 

necessarily entailing such an effect even indirectly.” Rush Prudential HMO, Inc. v. 

Moran, 536 U.S. 355, 385 (2002). Rather, the “general or default rule [is] de novo 

review.” Id.  

       Bearing these principles in mind, we turn first to trust law and then to 

regulatory and statutory purpose to determine the appropriate standard of 

review to apply when a plan fails to comply with the Department of Labor’s 

claims‐procedure regulation. 




                                             20
   A. Trust Law Principles 

      Applying a de novo standard of review to claim denials that fail to comply 

with the minimum regulatory requirements comports with trust law. The 

Firestone Court accorded deference to an administrator’s discretionary 

determinations based on the well‐established trust law principle that, “[w]hen a 

trustee has discretion with respect to the exercise of a power, its exercise is subject 

to supervision by a court only to prevent abuse of discretion.” 3 Restatement 

(Third) of Trusts § 87 (Am. Law Inst. 2007); see also Firestone, 489 U.S. at 111 (citing 

Restatement (Second) of Trusts § 187 (Am. Law Inst. 1959) for the same principle). 

Equally well‐established, however, is the principle that “a court may properly 

interpose if it finds that the trustee’s conduct, in exercising a discretionary power, 

fails to satisfy the applicable standard of care, skill, and caution.” Restatement 

(Third) of Trusts, § 87 cmt. c. Under ERISA, the Department of Labor’s claims‐

procedure regulation provides the applicable standard of care, skill, and caution 

that plans must follow when exercising their discretion. Under trust law 

principles, then, courts may “interpose”—i.e., review a claim de novo—if they fail 

to do so. 



                                           21
    B. Regulatory and Statutory Purpose 

      Regardless of whether trust law would accord deference to an otherwise 

discretionary decision that failed to comply with the Department’s claims‐

procedure regulation, we must consider whether such deference conflicts with the 

“language of the statute, its structure, or its purpose,” bearing in mind 

“competing congressional purposes.” Varity, 516 U.S. at 497. Foremost among our 

considerations is that Congress entrusted the Department of Labor, not the courts, 

to issue a claims‐procedure regulation that appropriately addresses ERISA’s 

competing purposes. Our duty today, then, is to interpret that regulation, a task 

that requires us to examine the regulation’s text in light of its purpose, as stated in 

the regulation’s preamble, see generally Kevin M. Stack, Interpreting Regulations, 

111 Mich. L. Rev. 355 (2012), as well as the purpose of the regulation’s authorizing 

statute, ERISA, see Varity, 516 U.S. at 497.  

    1. The Regulation and Its Preamble 

      When issuing regulations, the Administrative Procedure Act requires 

agencies to “incorporate in the rules adopted a concise general statement of their 

basis and purpose,” 5 U.S.C. § 553(c), a statement that is commonly known as the 



                                           22
regulation’s preamble. Based on this congressional command, “it does not make 

sense to interpret the text of a regulation independently from its” preamble. Stack, 

supra, at 361; see also Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 158 

n.13 (1982) (“[W]e look to the preamble . . . for the administrative construction of 

the regulation, to which ‘deference is . . . clearly in order.’”(quoting Udall v. 

Tallman, 380 U.S. 1, 16 (1965))); Wyo. Outdoor Council v. U.S. Forest Serv., 165 F.3d 

43, 53 (D.C. Cir. 1999) (“While language in the preamble of a regulation is not 

controlling over the regulation itself, we have often recognized that the preamble 

to a regulation is evidence of an agency’s contemporaneous understanding of its 

proposed rules.” (citation omitted)). Accordingly, we begin with the regulation’s 

text and its preamble. 

      As noted above, in 2000, the Department added to the regulation a 

subsection addressing the consequences for “[f]ail[ing] to establish and follow 

reasonable claims procedures,” which provides: 

      In  the  case  of  the  failure  of  a  plan  to  establish  or  follow  claims 
      procedures  consistent  with  the  requirements  of  this  section,  a 
      claimant  shall  be  deemed  to  have  exhausted  the  administrative 
      remedies  available  under  the  plan  and  shall  be  entitled  to  pursue 
      any  available  remedies  under section  502(a)  of  the  Act  on  the  basis 



                                            23
      that  the  plan  has  failed  to  provide  a  reasonable  claims  procedure 
      that would yield a decision on the merits of the claim. 

29 C.F.R. § 2560.503‐1(l). The preamble to the regulation explains that the 

“Department’s intentions in including this provision in the proposal were to 

clarify that the procedural minimums of the regulation are essential to procedural 

fairness and that a decision made in the absence of the mandated procedural 

protections should not be entitled to any judicial deference.” 65 Fed. Reg. at 70,255 

(emphasis added). In other words, a plan’s failure to establish or follow the 

claims‐procedure regulation entitles the claimant to have his or her claim 

reviewed de novo in federal court.  

      We conclude that the Department’s interpretation of its own regulation as 

contained in the regulation’s preamble is entitled to substantial deference based 

on the regulation’s ambiguity and the timing, formality, and history of the 

preamble’s interpretation.  

   a. The Regulation’s Ambiguity 

      In Auer v. Robbins, the Supreme Court held that a Department’s 

interpretation of its own regulation is “controlling unless ‘plainly erroneous or 

inconsistent with the regulation.’” 519 U.S. 452, 461 (1997) (quoting Robertson v. 


                                            24
Methow Valley Citizens Council, 490 U.S. 332, 359 (1989)). But in Christensen v. 

Harris County, the Supreme Court clarified that “Auer deference is warranted only 

when the language of the regulation is ambiguous.” 529 U.S. 576, 588 (2000).  

      Subsection (l) of the regulation admittedly says nothing about standards of 

review. Some district courts have read the absence of any reference to the 

standard of review in subsection (l) as unambiguously indicating that the 

arbitrary and capricious standard of review continues to apply to discretionary 

decisions even if the plan fails to follow the Department’s claims‐procedure 

regulation; based on this purported lack of ambiguity, these courts have declined 

to accord any deference to the regulation’s preamble. See, e.g., Kohut v. Hartford 

Life & Accident Ins. Co., 710 F. Supp. 2d 1139, 1144–45 (D. Colo. 2008); Goldman v. 

Hartford Life & Accident Ins. Co., 417 F. Supp. 2d 788, 804 (E.D. La. 2006). These 

decisions, however, ignore the legal context in which the Department issued its 

regulation. 

      In Firestone, the Supreme Court held that courts should defer to an 

administrator’s discretionary decision, but this holding is premised on there being 

a decision to which a court may defer. Interpreting Firestone, many courts 



                                          25
applying the 1977 regulation concluded that deference is not warranted if the plan 

failed to make a decision in the first place. See, e.g., Nichols v. Prudential Ins. Co. of 

Am., 406 F.3d 98, 107 (2d Cir. 2005) (“[W]e may give deferential review only to 

actual exercises of discretion.”); Gilbertson v. Allied Signal, Inc., 328 F.3d 625, 632 

(10th Cir. 2003) (“Deference to the administrator’s expertise is inapplicable where 

the administrator has failed to apply his expertise to a particular decision.”); 

Gritzer v. CBS, Inc., 275 F.3d 291, 296 (3d Cir. 2002) (“Where a trustee fails to act or 

to exercise his or her discretion, de novo review is appropriate because the trustee 

has forfeited the privilege to apply his or her discretion; it is the trustee’s analysis, 

not his or her right to use discretion or a mere arbitrary denial, to which a court 

should defer.” (citing Moench v. Robertson, 62 F.3d 553, 567 (3d Cir. 1995))); see also 

Jebian v. Hewlett‐Packard Co. Emp. Benefits Org. Income Prot. Plan, 349 F.3d 1098, 

1104 (9th Cir. 2003) (“Decisions made outside the boundaries of conferred 

discretion are not exercises of discretion, the substance of the decisions 

notwithstanding.”). For example, “[w]e previously concluded, based on [the 1977 

regulation], that failure to respond to a plan participant’s claim within the time‐

frame established by the Department of Labor’s regulations rendered the claim 



                                            26
‘deemed denied’ and the participant’s subsequent ERISA challenge to the benefits 

determination subject to de novo review.” Krauss v. Oxford Health Plans, Inc., 517 

F.3d 614, 624 (2d Cir. 2008) (citing Nichols, 406 F.3d at 105, 109). 

      Subsection (l) states that a plan’s failure to establish or follow reasonable 

procedures in accordance with the claims‐procedure regulation means that “a 

claimant shall be deemed to have exhausted the administrative remedies available 

under the plan and shall be entitled to pursue any available remedies under section 

502(a) of the Act on the basis that the plan has failed to provide a reasonable claims 

procedure that would yield a decision on the merits of the claim.” 29 C.F.R. 

§ 2560.503‐1(l) (emphasis added). This language could be reasonably read as 

incorporating the logic of Firestone and its progeny that a claim is subject to de 

novo review if it is “deemed denied,” the effective equivalent of being deemed 

exhausted under the 2000 regulation, cf. Eastman Kodak Co. v. STWB, Inc., 452 F.3d 

215, 223 (2d Cir. 2006); Torres v. Pittston Co., 346 F.3d 1324, 1132 n.10 (11th Cir. 

2003). Based on this case law, subsection (l) is at least ambiguous with respect to 

the standard of review. And because the regulation is ambiguous, the 

Department’s interpretation is “controlling unless ‘plainly erroneous or 



                                           27
inconsistent with the regulation.’” Auer, 519 U.S. at 461 (quoting Robertson, 490 

U.S. at 359). For the reasons discussed above (and below), we conclude that the 

interpretation is fully consistent with the regulation.  

   b. The Timing, Formality, and History of the Department’s Interpretation 

      The timing, formality, and history of the department’s interpretation 

further indicate that the Department’s interpretation as contained in the 

regulation’s preamble is entitled to substantial deference. The preamble issued 

contemporaneously with the regulation and thus demonstrates “the Secretary’s 

intent at the time of the regulation’s promulgation.” Gardebring v. Jenkins, 485 U.S. 

415, 430 (1988). In addition, the preamble issued as part of a formal notice‐and‐

comment rulemaking, formality that generally entitles an agency’s interpretation 

to greater deference. See, e.g., Christensen, 529 U.S. at 587 (“Here, however, we 

confront an interpretation contained in an opinion letter, not one arrived at after, 

for example, a formal adjudication or notice‐and‐comment rulemaking.”). 

      Moreover, the preamble’s explanation of the regulation is consistent with 

the regulation’s history. As noted, the Department completely overhauled its 

regulation two decades after it was first issued because of “dramatic changes in 



                                          28
health care delivery [that] raised many issues concerning access, coverage, and 

quality of care.” 62 Fed. Reg. at 47,262. In response to comments that plans often 

failed to follow the then‐current regulation, “[t]he Department believe[d] it [was] 

important to make clear that the claims procedure regulation prescribes the 

minimum standards for an administrative claims review process consistent with 

ERISA.” 63 Fed. Reg. at 48,397. To further that intent, the Department proposed 

and ultimately implemented subsection (l), the stated purpose of which was to 

make clear that that a decision made by a plan that did not establish or follow the 

regulation’s minimum requirements “is not entitled to the deference that would 

be accorded to a decision based upon a full and fair review that comports with the 

requirements of section 503 of the Act.” Id. Thus, the preamble’s explanation of 

subsection (l) is consistent with the regulation’s history and purpose. 

      In sum, then, the Department’s interpretation of its own regulation as 

contained in the regulation’s preamble is entitled to substantial deference in light 

of the regulation’s ambiguity as well as the timing (the preamble was issued 

contemporaneously with the regulation), formality (the preamble was issued as 




                                         29
part of a formal rule‐making process), and history (the preamble’s interpretation 

is consistent with the reason for revising the regulation) of the preamble.  

   2. Statutory Purpose 

      Having examined the regulation’s text and preamble, we next address how 

the Department’s interpretation of its regulation accords with the purpose of the 

authorizing statute or, more accurately, ERISA’s dual purposes of encouraging 

employers to continue voluntarily providing benefits while also protecting 

employees’ interests in those benefits. See, e.g., Fifth Third Bancorp v. Dudenhoeffer, 

134 S. Ct. 2459, 2470 (2014) (“[W]e have recognized that ‘ERISA represents a 

careful balancing between ensuring fair and prompt enforcement of rights under 

a plan and the encouragement and creation of such plans.’” (quotation marks 

omitted) (quoting Conkright v. Frommert, 559 U.S. 506, 517 (2010))).  

      A key consideration in this discussion is the judicially created exhaustion 

requirement, which mandates claimants to pursue their claims through their 

plan’s claims procedure before filing an ERISA Section 502(a)(1)(B) suit in federal 

court. Although neither ERISA nor the 1977 regulation contained an exhaustion 

requirement, see, e.g., Amato v. Bernard, 618 F.2d 559, 566–67 (9th Cir. 1980); 42 Fed. 



                                           30
Reg. at 27,428, by the 1990s, this Circuit and others had “recognized ‘the firmly 

established federal policy favoring exhaustion of administrative remedies in 

ERISA cases,’” Kennedy v. Empire Blue Cross & Blue Shield, 989 F.2d 588, 594 (2d 

Cir. 1993) (quoting Alfarone v. Bernie Wolff Constr., 788 F.2d 76, 79 (2d Cir. 1986)). 

Among other things, administrative exhaustion is a “safeguard[ that] 

encourage[s] employers and others to undertake the voluntary step of providing 

medical and retirement benefits to plan participants.” LaRue v. DeWolff, Boberg & 

Assocs., 552 U.S. 248, 259 (2008) (Roberts, C.J., concurring).  

      But we have also explained that there is a balance to be struck between 

encouraging employers and protecting employees: “ERISA requires both that 

employee benefit plans have reasonable claims procedures in place, and that plan 

participants avail themselves of these procedures before turning to litigation.” 

Eastman Kodak, 452 F.3d at 219 (emphasis added). As the Department explained in 

the preamble to the 2000 regulation, “[i]nasmuch as the regulation makes 

substantial revisions in the severity of the standards imposed on plans, we believe 

that plans should be held to the articulated standards as representing the 




                                           31
minimum procedural regularity that warrants imposing an exhaustion 

requirement on claimants.”65 Fed. Reg. at 70,256. 

      In other words, if plans comply with the regulation, which is designed to 

protect employees, the plans get the benefit of both an exhaustion requirement 

and a deferential standard of review when a claimant files suit in federal court—

protections that will likely encourage employers to continue to voluntarily 

provide employee benefits. But if plans do not comply with the regulation, they 

are not entitled to these protections. That result is not unnecessarily harsh, as 

those in favor of the substantial compliance doctrine have contended. The failure 

to comply does not result in any oppressive consequence; plans will have to pay 

the claim only if it is a meritorious claim, which they are already contractually 

obligated to do. They will simply lose the benefit of the great deference afforded 

by the arbitrary and capricious standard. In short, this regulatory approach 

balances the competing interests of employers and employees and, accordingly, 

ERISA’s dual congressional purposes. 




                                          32
    C. Inadvertent and Harmless Compliance Failures  

      Having concluded that a plan’s otherwise discretionary denial of a claim 

that fails to comply with the Department of Labor’s claims‐procedure regulation 

is not entitled to deference, we must next determine whether a plan need only 

substantially comply with or must strictly adhere to the regulation to obtain the 

more deferential arbitrary and capricious standard of review.  

      Applying the 1977 regulation, a number of courts adopted the so‐called 

“substantial compliance” doctrine based on the view that “depriving the 

administrator of his discretion for a minor procedural irregularity that did not 

substantively harm the claimant would reflect a hyper‐proceduralism that is 

inconsistent with the flexibility and discretion contemplated by the Plan and 

ERISA regulations.” Gilbertson v. Allied Signal, Inc., 328 F.3d 625, 634 (10th Cir. 

2003). Based on this reasoning, these courts held that, “in the context of an 

ongoing, good faith exchange of information between the administrator and the 

claimant, inconsequential violations of the deadlines or other procedural 

irregularities would not entitle the claimant to de novo review.” Id. at 635. 




                                          33
      Whatever the merits of applying the substantial compliance doctrine under 

the 1977 claims‐procedure regulation, we conclude that the doctrine is flatly 

inconsistent with the 2000 regulation. The primary reason for this conclusion is 

that the Department of Labor considered and rejected the doctrine when it 

completely replaced the 1977 regulation. When the Department issued its 

proposed regulation, it specifically noted that subsection (l) was drafted in 

response to public comments that “plans often fail to follow the minimum 

standards for procedural fairness set by the current [i.e., 1977] regulation.” 63 Fed. 

Reg. at 48,397. Accordingly, the Department proposed adding what later became 

subsection (l). See 63 Fed. Reg. at 48,397. As noted, in response to this proposal,  

      [m]any  commenters  representing  employers  and  plans  argued  that 
      this  provision  would  impose  unnecessarily  harsh  consequences  on 
      plans that substantially fulfill the requirements of the regulation, but 
      fall  short  in  minor  respects.  These  commenters  suggested  that  the 
      Department  adopt  instead  a  standard  of  good  faith  compliance  as 
      the  measure  for  requiring  administrative  exhaustion.  Alternatively, 
      they  suggested  that  the  Department  recognize  the  judicial  doctrine 
      under  which  exhaustion  is  required  unless  the  administrative 
      processes impose actual harm on the claimant. 




                                          34
65 Fed. Reg. at 70,255–56 (emphasis added). The Department rejected these 

suggestions and decided to retain the proposed subsection without modification. 

See id. at 70,256.  

       The Department reached this conclusion after a three‐year rulemaking 

process that began with a request for information from the public, followed by a 

notice‐and‐comment period in which the Department twice assessed the costs and 

benefits of the proposed regulation. See 63 Fed. Reg. at 48,398–405; 65 Fed. Reg. at 

70,256–65. Courts, which lack the resources and expertise to conduct a similar 

cost‐benefit analysis, should be reluctant to disturb the regulatory scheme the 

Department has devised under authority expressly granted to it by Congress. 

Accordingly, we reject the substantial compliance doctrine because it is 

inconsistent with the Department’s regulation.  

       That being said, the Department is advising plans that certain inadvertent 

and harmless deviations will not trigger de novo review. Specifically, the 

Department’s online Frequently Asked Questions page states: 

       A  plan  that  establishes  procedures  in  full  conformity  with  the 
       regulation  might,  in  processing  a  particular  claim,  inadvertently 
       deviate  from  its  procedures.  If  the  plan’s  procedures  provide  an 
       opportunity to effectively remedy the inadvertent deviation without 


                                          35
      prejudice  to  the  claimant,  through  the  internal  appeal  process  or 
      otherwise,  then  there  ordinarily  will  not  have  been  a  failure  to 
      establish  or  follow  reasonable  procedures  as  contemplated  by 
      § 2560.503‐1(l). 

Dep’t of Labor, FAQs About The Benefit Claims Procedure Regulation, 

http://www.dol.gov/ebsa/faqs/faq_claims_proc_reg.html; see also Brief for Sec’y of 

Labor as Amicus Curiae Supporting Pl. at 11 n.1, Halo v. Yale Health Plan, No. 12‐

1447 (2d Cir. Jan. 28, 2013).  

      If the Department is advising benefit plans that it will tolerate inadvertent 

and harmless deviations in the processing of a particular claim, so long as the 

plan otherwise establishes procedures in full conformity with the regulation, we 

see no reason why courts should not also tolerate such minor deviations. Indeed, 

one can well imagine human error causing, for example, a plan to respond in 73 

hours when the regulation requires that it do so in 72, see 29 C.F.R. § 2560.503‐

1(f)(2)(i) (requiring that plan notify the claimant of its benefit determination 

within 72 hours after receiving a claim for urgent care), or in 16 days when the 

regulation specifies 15, see 29 C.F.R. § 2560.503‐1(f)(2)(iii)(A) (requiring that plan 

notify the claimant of its benefit determination for a pre‐service claim not later 




                                           36
than 15 days after the plan’s receipt of the claim), and that such slight delays 

might not harm the claimant.  

      To prevent the exception from swallowing the rule, however, such 

deviations should not be tolerated lightly. Accordingly, we hold that, when 

denying a claim for benefits, a plan’s failure to comply with the Department of 

Labor’s claims‐procedure regulation, 29 C.F.R. § 2560.503‐1, will result in that 

claim being reviewed de novo in federal court, unless the plan has otherwise 

established procedures in full conformity with the regulation and can show that 

its failure to comply with the claims‐procedure regulation in the processing of a 

particular claim was inadvertent and harmless. Moreover, the plan “bears the 

burden of proof on this issue since the party claiming deferential review should 

prove the predicate that justifies it.” Sharkey v. Ultramar Energy Ltd., 70 F.3d 226, 

230 (2d Cir. 1995); see also Nichols, 406 F.3d at 108 (noting the “administrator had 

the burden of proving discretion”). 

   II.           Civil Penalties 

      We now turn to the district court’s holding that a plan’s failure to comply 

with the claims‐procedure regulation entitles the claimant to unspecified civil 



                                          37
penalties.4 Because this holding finds no support in the regulation or statute, and 

because it alters the Department of Labor’s regulatory framework, we disagree. 

      First, the regulation does not contain a civil penalties provision. As 

discussed extensively above, the regulation does contain a remedial provision, 29 

C.F.R. § 2560.503‐1(l), which addresses a plan’s “[f]ailure to establish and follow 

reasonable claims procedures.” The absence of a civil penalties provision coupled 

with an express remedial provision suggests that the Department intended the 

express remedy to be exclusive. Cf. Nat’l R.R. Passenger Corp. v. Nat’l Ass’n of R.R. 

Passengers, 414 U.S. 453, 458 (1974) (“A frequently stated principle of statutory 

construction is that when legislation expressly provides a particular remedy or 

remedies, courts should not expand the coverage of the statute to subsume other 

remedies.”). 

      Second, ERISA itself contains a number of detailed civil penalties 

provisions, none of which entitles a participant or beneficiary to civil penalties for 



4 We understand the district court to have used the term “civil penalty” in its usual sense 
as a “[f]ine assessed for a violation of a statute or regulation” as “distinguished from 
compensation for the injured party’s loss.” Black’s Law Dictionary 1313 (10th ed. 2014). 
In the context of ERISA benefit plans, “compensation for the injured party’s loss” takes 
the form of payment of the claim the plan is obligated to provide. 


                                            38
violations of the Department’s claims‐procedure regulation. See, e.g., 29 U.S.C. 

§ 1132(c), (i), (l), (m). Drawing on this statutory silence, the Third and Seventh 

Circuits have held that ERISA’s statutory penalties are not available for violations 

of the Department’s regulations implementing ERISA Section 503, “[n]oting that 

Congress will be understood to have authorized agencies to decide what conduct 

will be penalized only if the legislature has expressly granted that power.” 

Wilczynski v. Lumbermens Mut. Cas. Co., 93 F.3d 397, 406 (7th Cir. 1996); Groves v. 

Modified Ret. Plan for Hourly Paid Emps. of Johns Manville Corp. & Subsidiaries, 803 

F.2d 109, 116 (3d Cir. 1986).  

      For example, ERISA provides that the “Secretary may assess a civil penalty 

against any person of up to $1,000 a day from the date of the person’s failure or 

refusal to file the information required to be filed by such person with the 

Secretary under regulations prescribed pursuant to section 101(g)[, 29 U.S.C. 

§ 1021(g)].” 29 U.S.C. § 1132(c)(5) (emphasis added). There is no comparable 

statutory authority for civil penalties for violations of the Department’s 

regulations prescribed pursuant to ERISA Section 503. And although ERISA 

Section 502(a)(1)(A) allows participants or beneficiaries to bring a civil action “for 



                                          39
the relief provided for in subsection (c) of [that] section,” id. § 1132(a)(1)(A), which 

contains a number of detailed civil penalties provisions, civil penalties for 

violations of the Department’s claims‐procedure regulation is not one of them.   

      Third, the district court premised much of its civil penalties holding on the 

theory that nothing short of civil penalties could ensure compliance with the 

Department’s regulation. Halo II, 49 F. Supp. 3d at 272–74. But “[t]he federal 

judiciary will not engraft a remedy on a statute, no matter how salutary, that 

Congress did not intend to provide.” Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 

134, 145 (1985) (quoting California v. Sierra Club, 451 U.S. 287, 297 (1981)).  

      The Supreme Court has been particularly reluctant to recognize such non‐

statutory remedies in the ERISA context, noting that “because ERISA is a 

comprehensive reticulated statute, and is enormously complex and detailed, it 

should not be supplemented by extratextual remedies.” Hughes Aircraft Co. v. 

Jacobson, 525 U.S. 432, 447 (1999) (citations and quotation marks omitted). For 

example, in Russell, the Supreme Court rejected the argument that ERISA Section 

502(a)(2), 29 U.S.C. § 1132(a)(2), which allows a participant or beneficiary to 

pursue a claim for breach of fiduciary duty under ERISA Section 409(a), 29 U.S.C. 



                                           40
§ 1109(a), permits a claimant to obtain extra‐contractual damages from a plan 

fiduciary based on failure to comply with the Department’s 1977 claims‐

procedure regulation. In rejecting this argument, the Supreme Court observed 

that  

         [n]othing  in  the  [1977]  regulations  or  in  the  statute  . . .  expressly 
         provides  for  a  recovery  from  either  the  plan  itself  or  from  its 
         administrators if greater time is required to determine the merits of 
         an application for benefits. Rather, the regulations merely state that 
         a  claim  may  be  treated  as  having  been  denied  after  the  60‐  or  120‐
         day period has elapsed. This provision therefore enables a claimant 
         to  bring  a  civil  action  to  have  the  merits  of  his  application 
         determined, just as he may bring an action to challenge an outright 
         denial of benefits. 

Russell, 473 U.S. at 144 (citation omitted). This observation is equally applicable to 

a claim brought under ERISA Section 502(a)(1)(B) alleging violations of the 

Department’s 2000 regulation, which also does not expressly provide for a 

recovery from the plan if the claim denial is untimely or inadequate under the 

regulation.  

         Fourth, the Department of Labor is in a far better position than a court to 

determine the appropriate incentives necessary to ensure compliance with its own 

regulation. As noted, the Department engaged in a three‐year rulemaking 



                                               41
process, during which commenters objected to the remedial provision of 

subsection (l) as “unnecessarily harsh.” 65 Fed. Reg. at 70,255. The Department 

disagreed, noting, among other things, “that it is unlikely that this provision, in 

and of itself, will result in an increase in benefit claims litigation. Given the 

limited remedies available in a suit under section 502(a) of the Act, claimants will 

have little incentive to invoke this provision unless they believe they will be 

unable to receive a fair consideration from the plan.” Id. at 70,256. The conclusion 

that claimants will have little incentive to invoke subsection (l) may not hold true 

if, in addition to a full and fair review, claimants could also obtain civil penalties 

for violations of the claims‐procedure regulation.  

      Relatedly, we note that the standard of review and civil penalty questions 

are closely intertwined: The Department’s regulation is exacting, but the penalty 

for deviation is relatively modest—the plan will have to pay only those claims 

that are in fact covered. The district court turned this framework on its head, 

weakening the Department’s procedural requirements while increasing the 

penalties for noncompliance. Weighing ERISA’s competing purposes, the 

Department set forth what it considered to be minimum requirements for claims 



                                           42
procedures. If these requirements are followed, plans are entitled to the 

exhaustion requirement’s protection, which also bestows a highly deferential 

standard of review on the plan’s discretionary decisions. If they are not followed, 

plans lose these protections. This carrot‐and‐stick approach reflects a careful 

balancing that courts should be reluctant to disturb.  

    III.     The Administrative Record 

       Finally, when reviewing claim denials, whether under the arbitrary and 

capricious or de novo standards of review, district courts typically limit their 

review to the administrative record before the plan at the time it denied the claim. 

See, e.g., DeFelice v. Am. Int’l Life Assurance Co., 112 F.3d 61, 66–67 (2d Cir. 1997). In 

DeFelice, however, we noted that “the decision whether to admit additional 

evidence is one which is discretionary with the district court, but which discretion 

ought not to be exercised in the absence of good cause.” Id. at 66. We further held 

in DeFelice that “[a] demonstrated conflict of interest in the administrative 

reviewing body is an example of ‘good cause’ warranting the introduction of 

additional evidence.” Id. at 67; see also Paese v. Hartford Life & Accident Ins. Co., 449 

F.3d 435, 441 (2d Cir. 2006) (“The district court, applying DeFelice, found that 



                                            43
good cause existed for the admission of the report because it was highly probative 

and written by a disinterested party who had actually examined Paese, and 

because Paese was not at fault for the report’s initial absence from the record.”).  

      We now expand on DeFelice to hold that good cause to admit additional 

evidence may exist if the plan’s failure to comply with the claims‐procedure 

regulation adversely affected the development of the administrative record. 

Entitling a claimant to de novo review based on a plan’s failure to comply with the 

claims‐procedure regulation may be cold comfort if the plan’s own compliance 

failures produced an inadequate administrative record that would prevent a full 

and fair hearing on the merits. Cf. Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 87 (2d 

Cir. 2009) (“[T]he purpose of ERISA’s notice requirement is to ‘provide claimants 

with enough information to prepare adequately for further administrative review 

or an appeal to the federal courts.’” (quoting Juliano v. Health Maint. Org. of N.J., 

Inc., 221 F.3d 279, 287 (2d Cir. 2000))). Accordingly, it is appropriate to allow the 

introduction of additional evidence if the plan’s compliance failures adversely 

affected the development of the administrative record. Because the admission of 

such evidence based on good cause is a discretionary determination for the 



                                           44
district court, we leave it to the district court on remand to determine whether 

good cause exists here to admit additional evidence.  

                                     Conclusion 

      In sum, we hold that, when denying a claim for benefits, a plan’s failure to 

comply with the Department of Labor’s claims‐procedure regulation, 29 C.F.R. 

§ 2560.503‐1, will result in that claim being reviewed de novo in federal court, 

unless the plan has otherwise established procedures in full conformity with the 

regulation and can show that its failure to comply with the claims‐procedure 

regulation in the processing of a particular claim was inadvertent and harmless. A 

plan that makes such a showing is entitled to the more deferential arbitrary and 

capricious standard of review that would otherwise apply to its discretionary 

decisions. We further hold that a participant or beneficiary is not entitled to civil 

penalties for a plan’s failure to comply with the claims‐procedure regulation. 

Finally, we hold that a district court may exercise its discretion to consider a 

plan’s failure to comply with the claims‐procedure regulation as good cause 

warranting the introduction of additional evidence outside the administrative 

record.  



                                          45
       We leave it to the district court to apply these standards to the facts of this 

case in the first instance. Accordingly, we VACATE the judgment of the district 

court and REMAND for further proceedings consistent with this opinion. We also 

suggest that, on remand, the district court consider appointing pro bono counsel 

for Halo. See, e.g., Willey v. Kirkpatrick, 801 F.3d 51, 71 (2d Cir. 2015). 




                                            46